Argued October 16, 1933.
The defendant was indicted on September 20, 1932 for having on the 22nd day of September, 1928 and the 28th day of September, 1928 aided and abetted one Alexander D. Robinson, vice-president and treasurer of the Northwestern Trust Company, in the embezzlement, abstraction and wilful misapplication of certain funds of the Northwestern Trust Company. Defendant was not an officer, director, receiver, superintendent, manager, broker, attorney, agent, employee, or member of said banking institution. Defendant moved to quash and the motion was sustained, from which order an appeal was taken by the Commonwealth.
The same question raised in this appeal is involved in the appeal of Commonwealth of Pennsylvania, Appellant, v. Russell H. Foster, No. 356, October Term, 1933, 111 Pa. Super. 451, in which an opinion *Page 461 
has this day been filed sustaining the action of the court below in quashing the indictment. For the reasons therein set forth the judgment is affirmed.